Honorable H. S. Harris, Jr. Chairman Texas Industrial Accident Board 200 East Riverside Drive Austin, Texas 78704
Re: Responsibilities of the Texas State Library in storage of records
Dear Mr. Harris:
You have requested our opinion regarding the duty of the Texas State Library in the storage of records. Article 5441d, V.T.C.S., denominates the Director of the Records Management Division of the Texas State Library  Archives Commission as the `Records Preservation Office.' Sections 4, 5. He is required to preserve certain `essential records,' among them:
  (2) . . . Records to protect the rights and interest of individuals, or to establish and affirm the powers and duties of government in the resumption of operation after a disaster.
  Section 7. The originating agency has the responsibility for determining which of its records shall be deemed `essential,' in accordance with the statutory guidelines. Section 9. When such a designation has been made, the Records Preservation Officer must store at least one copy of the record, or its preservation duplicate, `in the safest possible location . . . [and] in a place other than the legally designated or customary record storage location.' Section 12. If he chooses to preserve the records in the form of preservation duplicates, he must comply with the requirements of section 10 of article 5441d.
The statute, while clearly directing the Records Preservation Officer to perform certain acts in the preservation and storage of records, does not establish a deadline for carrying out those instructions, so a reasonable time period is contemplated.
 SUMMARY
Article 5441d, V.T.C.S., requires the Records Preservation Officer described therein to store at least one copy or `preservation duplicate' of any record determined to be `essential' by the originating agency.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Ted L. Hartley Executive Assistant Attorney General
  Prepared by Rick Gilpin Assistant Attorney General